
	
		II
		111th CONGRESS
		2d Session
		S. 3095
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Mr. Inhofe (for himself,
			 Mr. Barrasso, and
			 Mr. Burr) introduced the following bill;
			 which was read twice and referred to the Committee on the Budget
		
		A BILL
		To reduce the deficit by establishing discretionary
		  spending caps for non-security spending.
	
	
		1.Short titleThis Act may be cited as the
			 Honest Expenditure Limitation Program
			 Act of 2010 or the HELP Act.
		2.ExpirationThis Act shall expire at the end of fiscal
			 year 2020.
		ICongressional
			 non-security discretionary spending limits
			101.Non-security
			 discretionary spending limits
				(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 is amended by inserting at the end the
			 following:
					
						316.Non-security discretionary spending
		  limits(a)Non-security
				discretionary spending limitsIt shall not be in order in the
				House of Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that includes any provision that would cause
				the non-security discretionary spending limits as set forth in subsection (b)
				to be exceeded.
							(b)LimitsThe
				non-security discretionary spending limits are as follows:
								(1)For fiscal years
				2011 through 2015, the spending level for such spending in fiscal year 2010
				reduced each year thereafter on a pro rata basis so that the level for fiscal
				year 2015 does not exceed the level for fiscal year 2008.
								(2)For fiscal years
				2016 through 2020, the spending level for fiscal year 2015.
								(c)Non-security
				spendingIn this section, the term non-security
				discretionary spending means discretionary spending other than spending
				for the Department of Defense, homeland security activities, intelligence
				related activities within the Department of State, the Department of Veterans
				Affairs, and national security related activities in the Department of
				Energy.
							(d)Limitations on
				changes to this sectionIt shall not be in order in the Senate or
				the House of Representatives to consider any bill, resolution, amendment, or
				conference report that would—
								(1)repeal or
				otherwise change this section; or
								(2)exempt any new
				budget authority, outlays, and receipts from being counted for purposes of this
				section.
								(e)Point of order
				in the Senate
								(1)WaiverThe
				provisions of this section shall be waived or suspended in the Senate
				only—
									(A)by the
				affirmative vote of two-thirds of the Members, duly chosen and sworn; or
									(B)in the case of
				the defense budget authority, if Congress declares war or authorizes the use of
				force.
									(2)AppealAppeals
				in the Senate from the decisions of the Chair relating to any provision of this
				section shall be limited to 1 hour, to be equally divided between, and
				controlled by, the appellant and the manager of the measure. An affirmative
				vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this
				section.
								.
				(b)Table of
			 ContentsThe table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by inserting after the item relating to section
			 315 the following new item:
					
						
							Sec. 316. Non-security
				discretionary spending
				limits.
						
						.
				IIStatutory
			 non-security discretionary spending limits 
			ADefinitions,
			 administration, and sequestration
				211.DefinitionsIn this title:
					(1)AccountThe
			 term account means—
						(A)for discretionary
			 budget authority, an item for which appropriations are made in any
			 appropriation Act; and
						(B)for items not
			 provided for in appropriation Acts, direct spending and outlays therefrom
			 identified in the program and finance schedules contained in the appendix to
			 the Budget of the United States for the current year.
						(2)BreachThe
			 term breach means, for any fiscal year, the amount by which
			 discretionary budget authority enacted for that year exceeds the spending limit
			 for budget authority for that year.
					(3)Budget
			 authority; new budget authority; and outlaysThe terms
			 budget authority, new budget authority, and
			 outlays have the meanings given to such terms in section 3 of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622).
					(4)Budget
			 yearThe term budget year means, with respect to a
			 session of Congress, the fiscal year of the Government that starts on October 1
			 of the calendar year in which that session begins.
					(5)CBOThe
			 term CBO means the Director of the Congressional Budget
			 Office.
					(6)CurrentThe
			 term current means—
						(A)with respect to
			 the Office of Management and Budget estimates included with a budget submission
			 under section 1105(a) of title 31, United States Code, the estimates consistent
			 with the economic and technical assumptions underlying that budget;
						(B)with respect to
			 estimates made after that budget submission that are not included with it, the
			 estimates consistent with the economic and technical assumptions underlying the
			 most recently submitted President’s budget; and
						(C)with respect to
			 the Congressional Budget Office, estimates consistent with the economic and
			 technical assumptions as required by section 202(e)(1) of the Congressional
			 Budget Act of 1974.
						(7)Current
			 yearThe term current year means, with respect to a
			 budget year, the fiscal year that immediately precedes that budget year.
					(8)Discretionary
			 appropriations and discretionary budget authorityThe terms
			 discretionary appropriations and discretionary budget
			 authority shall have the meaning given such terms in section 3(4) of the
			 Congressional Budget Act of 1974.
					(9)Non-security
			 discretionary spending limitThe term non-security
			 discretionary spending limit shall mean the amounts specified in section
			 222.
					(10)OMBThe
			 term OMB means the Director of the Office of Management and
			 Budget.
					(11)SequestrationThe
			 term sequestration means the cancellation or reduction of budget
			 authority (except budget authority to fund mandatory programs) provided in
			 appropriation Acts.
					212.Administration
			 and effect of sequestration
					(a)TimetableThe
			 timetable with respect to this title is as follows:
						
							
								
									On or before:Action to be
					 completed:
									
									5 days before the President’s
					 budget submission required under section 1105 of title 31, United States
					 CodeCBO Discretionary
					 Sequestration Preview Report.
									
									The President’s
					 budget submissionOMB Discretionary Sequestration Preview Report.
									
									10 days after
					 end of sessionCBO Final Discretionary Sequestration Report.
									
									15 days after
					 end of sessionOMB Final Discretionary Sequestration/Presidential
					 Sequestration Order.
									
								
							
						
					(b)Presidential
			 order
						(1)In
			 generalOn the date specified in subsection (a), if in its Final
			 Sequestration Report, OMB estimates that any sequestration is required, the
			 President shall issue an order fully implementing without change all
			 sequestrations required by the OMB calculations set forth in that report. This
			 order shall be effective on issuance.
						(2)Special
			 ruleIf the date specified for the submission of a Presidential
			 order under subsection (a) falls on a Sunday or legal holiday, such order shall
			 be issued on the following day.
						(c)Effects of
			 sequestrationThe effects of sequestration shall be as
			 follows:
						(1)Budgetary
			 resources sequestered from any account shall be permanently cancelled, except
			 as provided in paragraph (5).
						(2)Except as
			 otherwise provided, the same percentage sequestration shall apply to all
			 programs, projects, and activities within a budget account (with programs,
			 projects, and activities as delineated in the appropriation Act or accompanying
			 report for the relevant fiscal year covering that account).
						(3)Administrative
			 regulations or similar actions implementing a sequestration shall be made
			 within 120 days of the sequestration order. To the extent that formula
			 allocations differ at different levels of budgetary resources within an
			 account, program, project, or activity, the sequestration shall be interpreted
			 as producing a lower total appropriation, with the remaining amount of the
			 appropriation being obligated in a manner consistent with program allocation
			 formulas in substantive law.
						(4)Except as
			 otherwise provided in this part, obligations or budgetary resources in
			 sequestered accounts shall be reduced only in the fiscal year in which a
			 sequester occurs.
						(5)Budgetary
			 resources sequestered in special fund accounts and offsetting collections
			 sequestered in appropriation accounts shall not be available for obligation
			 during the fiscal year in which the sequestration occurs, but shall be
			 available in subsequent years to the extent otherwise provided in law.
						(d)Submission and
			 availability of reportsEach report required by this section
			 shall be submitted, in the case of CBO, to the House of Representatives, the
			 Senate, and OMB and, in the case of OMB, to the House of Representatives, the
			 Senate, and the President on the day it is issued. On the following day a
			 notice of the report shall be printed in the Federal Register.
					BNon-security
			 discretionary spending limits
				221.Discretionary
			 sequestration reports
					(a)Discretionary
			 sequestration preview reports
						(1)Reporting
			 requirementOn the dates specified in section 212(a), OMB shall
			 report to the President and Congress and CBO shall report to Congress a
			 Discretionary Sequestration Preview Report regarding discretionary
			 sequestration based on laws enacted through those dates.
						(2)DiscretionaryThe
			 Discretionary Sequestration Preview Report shall set forth estimates for the
			 current year and each subsequent year through 2014 of the applicable
			 discretionary spending limits and a projection of budget authority exceeding
			 discretionary limits subject to sequester.
						(3)Explanation of
			 differencesThe OMB reports shall explain the differences between
			 OMB and CBO estimates for each item set forth in this subsection.
						(b)Discretionary
			 sequestration reportsOn the dates specified in section 212(a),
			 OMB and CBO shall issue Discretionary Sequestration Reports, reflecting laws
			 enacted through those dates, containing all of the information required in the
			 Discretionary Sequestration Preview Reports.
					(c)Final
			 discretionary sequestration reports
						(1)Reporting
			 requirementsOn the dates specified in section 212(a), OMB and
			 CBO shall each issue a Final Discretionary Sequestration Report, updated to
			 reflect laws enacted through those dates.
						(2)Discretionary
			 spendingThe Final Discretionary Sequestration Reports shall set
			 forth estimates for each of the following:
							(A)For the current
			 year and each subsequent year through 2014; the applicable discretionary
			 spending limits.
							(B)For the current
			 year, if applicable, and the budget year; the new budget authority and the
			 breach, if any.
							(C)The sequestration
			 percentages necessary to eliminate the breach.
							(D)For the budget
			 year, for each account to be sequestered, the level of enacted, sequesterable
			 budget authority and resulting estimated outlays flowing therefrom.
							(3)Explanation of
			 differencesThe OMB report shall explain—
							(A)any differences
			 between OMB and CBO estimates for the amount of any breach and for any required
			 discretionary sequestration percentages; and
							(B)differences in
			 the amount of sequesterable resources for any budget account to be reduced if
			 such difference is greater than $5,000,000.
							(d)Economic and
			 technical assumptionsIn all reports required by this section,
			 OMB shall use the same economic and technical assumptions as used in the most
			 recent budget submitted by the President under section 1105(a) of title 31,
			 United States Code.
					222.Limits
					(a)Discretionary
			 spending limitsAs used in this title, the term
			 non-security discretionary spending limit shall have the same
			 meaning as in section 316 of the Congressional Budget Act of 1974.
					(b)Enforcement
						(1)SequestrationOn
			 the date specified in section 212(a), there shall be a sequestration to
			 eliminate a budget-year breach.
						(2)Eliminating a
			 breachEach non-security discretionary account shall be reduced
			 by a dollar amount calculated by multiplying the enacted level of budget
			 authority for that year in that account at that time by the uniform percentage
			 necessary to eliminate a breach of the discretionary spending limit.
						(3)Part-year
			 appropriationsIf, on the date the report is issued under
			 paragraph (1), there is in effect an Act making continuing appropriations for
			 part of a fiscal year for any budget account, then the dollar sequestration
			 calculated for that account under paragraph (2) shall be subtracted
			 from—
							(A)the annualized
			 amount otherwise available by law in that account under that or a subsequent
			 part-year appropriation; and
							(B)when a full-year
			 appropriation for that account is enacted, from the amount otherwise provided
			 by the full-year appropriation.
							(4)Look-backIf,
			 after June 30, an appropriation for the fiscal year in progress is enacted that
			 causes a breach for that year (after taking into account any previous
			 sequestration), the discretionary spending limit for the next fiscal year shall
			 be reduced by the amount of that breach.
						(5)Within-session
			 sequestration reports and orderIf an appropriation for a fiscal
			 year in progress is enacted (after Congress adjourns to end the session for
			 that budget year and before July 1 of that fiscal year) that causes a breach,
			 10 days later CBO shall issue a report containing the information required in
			 section 221(c). Fifteen days after enactment, OMB shall issue a report
			 containing the information required in section 221(c). On the same day as the
			 OMB report, the President shall issue an order fully implementing without
			 change all sequestrations required by the OMB calculations set forth in that
			 report. This order shall be effective on issuance.
						(c)Estimates
						(1)CBO
			 estimatesAs soon as practicable after Congress completes action
			 on any legislation providing discretionary appropriations, CBO shall provide an
			 estimate to OMB of that legislation.
						(2)OMB
			 estimatesNot later than 7 calendar days (excluding Saturdays,
			 Sundays, and legal holidays) after the date of enactment of any discretionary
			 appropriations, OMB shall transmit a report to the Senate and to the House of
			 Representatives containing—
							(A)the CBO estimate
			 of that legislation;
							(B)an OMB estimate
			 of that legislation using current economic and technical assumptions;
			 and
							(C)an explanation of
			 any difference between the 2 estimates.
							(3)DifferencesIf
			 during the preparation of the report under paragraph (2), OMB determines that
			 there is a difference between the OMB and CBO estimates, OMB shall consult with
			 the Committees on the Budget of the House of Representatives and the Senate
			 regarding that difference and that consultation, to the extent practicable,
			 shall include written communication to such committees that affords such
			 committees the opportunity to comment before the issuance of that
			 report.
						(4)Assumptions and
			 guidelinesOMB and CBO shall prepare estimates under this
			 paragraph in conformance with scorekeeping guidelines determined after
			 consultation among the House and Senate Committees on the Budget, CBO, and
			 OMB.
						
